Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 16/939761 application originally filed August 27, 2020.
Claims 1-20 are pending and have been fully considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0246592) hereinafter “Li” in view of Liu et al. (CN 108722200 A) hereinafter “Liu”.
Regarding Claims 1, 2 and 5
	Li discloses in the abstract, systems and methods for distilling a fluid by exposing the fluid to a porous membrane that includes a surface capable of generating heat. In some embodiments, the heat generated at the surface propagates the distilling of the fluid by converting the fluid to a vapor that flows through the porous membrane and condenses to a distillate. In some embodiments, the surface capable of generating heat is associated with a photo-thermal composition that generates the heat at the surface by converting light energy from a light source to thermal energy. In some embodiments, the photo-thermal composition includes, without limitation, noble metals, semiconducting materials, dielectric materials, carbon-based materials, composite materials, nanocomposite materials, nanoparticles, hydrophilic materials, polymers, fibers, meshes, fiber meshes, hydrogels, hydrogel meshes, nanomaterials, and combinations thereof. 
	Li discloses in paragraph 0052, the porous membranes of the present disclosure are hydrophobic. In some embodiments, the porous membranes of the present disclosure have high hydrophobicity, chemical stability, and thermal stability.
	Li discloses in paragraph 0053, the porous membranes can have various compositions. For instance, in some embodiments, the porous membranes of the present disclosure can include, without limitation, polypropylene (PP), polyvinylidene fluoride (PVDF), polytetrafluoroethylene (PTFE), polyethylene, polycarbonates, cellulose, and combinations thereof. 
	Li further discloses in paragraph 0068, the surface capable of generating heat is coated with the photo-thermal composition. In some embodiments, the photo-thermal composition is cross-linked within the coating. 
	Li discloses in paragraph 0069, the photo-thermal composition is embedded in a polymer layer coated on the surface of the porous membrane. In some embodiments, the photo-thermal composition is coated on a polymer layer (e.g., polymer mesh) that is on the surface of the porous membrane. In some embodiments, the polymer layer is made of transparent materials. In some embodiments, the polymer layer includes, without limitation, polystyrenes, polyacrylonitriles, polymethyl methacrylates, polydopamine, and combinations thereof. 
	It is to be noted, Li discloses a photothermal membrane comprising a polydopamine coating and a polyvinylidene fluoride membrane but fails to further teach the fluorination membrane.
	However, Liu discloses the preparation method of the super-hydrophobic oleophobic membrane of double bionical membrane distillations with photo-thermal effect including the step of a fluorination treatment comprising low surface energy polymeric include perfluoro decyl mercaptan, dodecyl mercaptans, perfluoro decyl triethoxy silane, perfluoro decyl trimethoxy silane, perfluoro capryl triethoxy silane, perfluoro capryl trimethoxy silane, wherein at least one or two or more mixture may be present.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a fluorination treatment to the PVDF membrane and the PDA coating of Li as taught by Liu.  The motivation to do so is to add a fluorination treatment to a superhydrophobic membrane in order to increase the effect of photo thermalization.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding Claim 3
	Li discloses in paragraph 0039, a solar MD system uses a solar thermal collector to heat the feed water either directly or through heat exchange with a working fluid and a photovoltaic device to generate the electricity needed for pumping. Because the majority of the energy use in MD is thermal energy, the efficiency of the solar thermal collector and the thermal efficiency of the MD unit determine the overall energy efficiency of a solar MD system. Although the optical efficiency of various solar collectors (defined as the fraction of solar irradiation that is absorbed) can be as high as 80%, the heat loss in solar collectors reduces the total efficiency to 20-70%, depending on the type of collectors and the operating temperature. 
Regarding Claim 4
	Li discloses in paragraph 0137 and Figure 10, the permeate flux of the coated membrane has an increased flux that is higher than the claimed 0.40 kg/m h.
Regarding Claim 6
	Li discloses in paragraph 0118, besides coating an additional composite layer with the photo-thermal NMs in the fibers of the polymer, the photo-thermal NMs can also be coated on or embedded in a pre-synthesized macro-porous polymer film (or polymer mesh), and then applied to the surface of the MD membrane. Polymers for the mesh preferably have minimal light absorbance. Potential candidates include, without limitation, acrylonitrile, polymethyl methacrylate, polyethylene oxide, poly(vinyl alcohol), and the like. Similar coating methods, such as polydopamine coating and covalent binding, can be used to coat the photo-thermal NMs on the chosen polymer mesh.
Claim(s) 8 and 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singamaneni (US 2018/0043278) in view of Liu et al. (CN 108722200 A) hereinafter “Liu”.
Regarding Claims 8, 10, 13 and 16
	Singamaneni discloses in the abstract, steam generation through the efficient harvesting of solar energy. In particular, the present disclosure is directed to bilayered structures that are cost-effective, scalable and/or biodegradable that provide high steam-generation efficiency. 
	Singamaneni discloses in paragraph 0044, the term "aerogel" as used herein refers to the resulting composition when all of the liquid in a gel is replaced with a gas or mixture of gases (e.g., air). They are extremely low density solids having very low thermal conductivity. 
	Singamaneni discloses in paragraph 0051, the cellulose is in the form of nanocellulose. In some embodiments, the nanocellulose is in the form of cellulose nanofibers, microfibrillated cellulose, nanocrystalline cellulose, bacterial nanocellulose and combinations thereof. 
Singamaneni discloses in paragraph 0052, bacterial nanocellulose (BNC) is used. BNC is composed of highly pure cellulose nanofibrils. One method of production of BNC is from dextrose through a series of biochemical steps followed by the self-assembly of the secreted cellulose fibrils from bacteria in the culture medium. BNC is a highly attractive material for the fabrication of functional foams due to its large specific surface area, open microporous structure, excellent mechanical properties, and facile and scalable synthesis. Most of the functional foams based on BNC rely on either in situ growth or adsorption of functional nanomaterials or infiltration of polymers in the porous cellulose network after harvesting the BNC from the culture. 
Singamaneni discloses in paragraph 0054, BNC is formed in the presence of a nanomaterial thereby forming a nanocomposite material. As used herein, the term "nanocomposite material" means a composition comprising at least two phases, wherein at least one of the phases is a nanomaterial. For example, in some embodiments, the nanocomposite material comprises cellulose or nanocellulose and a nanomaterial such as molybdenum disulfide nanoparticles, functionalized carbon nanotubes, polydopamine nanoparticles, graphene, graphene oxide, reduced graphene oxide or a combination thereof. In some embodiments, the nanomaterial is polydopamine, graphene oxide, reduced graphene oxide or a combination of both. In some embodiments, the composition is an aerogel, a hydrogel, a colloid, a porous media, a polymer, a copolymer or combinations thereof. In some embodiments, the nanomaterial is preferably polydopamine. In yet another embodiment, the nanomaterial is preferably graphene oxide, reduced graphene oxide or a combination thereof. 
Singamaneni discloses in paragraph 0058, the BNC is formed in the presence of polydopamine nanoparticles. Polydopamine (PDA), formed by the oxidation of dopamine, is an important eumelanin-like biopolymer known for its versatile adhesion properties and universal surface modification. PDA particles can be obtained by methods known in the art. The size of the PDA particles may be controlled during the polymerization reaction by altering the concentration of ammonia in the reaction. 
Singamaneni discloses in paragraph 0062, the bacterial culture is grown in the presence of GO or RGO flakes until a bacterial film of nanocellulose is formed that incorporates the GO or RGO flakes (BNC/GO or BNC/RGO). In another embodiment, the bacterial culture is grown in the presence of PDA particles until a bacterial film of nanocellulose is formed that incorporates the PDA particles ( PDA/BNC). In some embodiments, only one layer is formed while in yet another aspect, more than one layer is formed. Additional layers of the nanocellulose may be formed by adding additional bacterial growth media that comprises the bacterial culture on the surface of the previously formed nanocellulose layer.
It is to be noted, Singamaneni discloses a photothermal aerogel membrane comprising a polydopamine-containing bacterial nanocellulose (BNC) but fails to further teach the fluorination treatment.
	However, Liu discloses the preparation method of the super-hydrophobic oleophobic membrane of double bionical membrane distillations with photo-thermal effect including the step of a fluorination treatment comprising low surface energy polymeric include perfluoro decyl mercaptan, dodecyl mercaptans, perfluoro decyl triethoxy silane, perfluoro decyl trimethoxy silane, perfluoro capryl triethoxy silane, perfluoro capryl trimethoxy silane, wherein at least one or two or more mixture may be present.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a fluorination treatment to the PVDF membrane and the PDA coating of Singamaneni as taught by Liu.  The motivation to do so is to add a fluorination treatment to a superhydrophobic membrane in order to increase the effect of photo thermalization.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding Claim 11
Singamaneni discloses in paragraph 0037, the layers minimizes heat losses and improves the efficiency of water desalination by using a bilayered structure for solar steam generation. In a typical bilayered structure, the top layer is comprised of a photothermal material that efficiently absorbs light and converts it into heat. The bottom layer, typically with low thermal conductivity, serves as a thermal insulation layer to minimize the heat loss to the bulk water, thus improving the overall efficiency of the solar steam generation. 
Regarding Claim 12
	Singamaneni discloses in paragraph 0095, pristine BNC aerogel exhibited .about.98% porosity, ultralow density (.about.20 kg/m.sup.3) and extremely large specific surface area (FIG. 19D). Furthermore, BNC aerogel forms a highly open microporous non-woven 3D network of cellulose nanofibrils (diameter of 20-100 nm) with highly abundant hydroxyl groups, promoting high hydrophilicity (FIG. 18E, FIG. 18F). Thus, the nature of the BNC aerogel facilitates the transport of water to the evaporative surface, making it as an ideal supporting material for an interfacial solar steam generator. The bilayered structure of PDA/BNC was achieved by growing a thin BNC layer (.about.100 .mu.m) with PDA particles on top of a thick pristine BNC hydrogel (.about.4 mm, as a heat insulation and water transport layer) (FIG. 18G). As the bacteria produces a dense entangled layer of cellulose fiber network at the air/bacteria-growth medium interface, the high density of PDA particles may be loaded within the top layer, as shown in the surface and cross-sectional SEM images (FIG. 18H, FIG. 18I). A cross-sectional SEM image also shows the sharp interface between the PDA-loaded and pristine BNC layers. Thermogravimetric analysis determined that the loading of PDA particles to be around 43% (FIG. 23).
Regarding Claims 14 and 15
	Singamaneni modified by Liu discloses the membrane of claim 8 but is silent to the result of improvement in the solar efficiency and the permeate flux.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to achieve the claimed solar efficiency and permeate flux due to the aerogel membrane of Singamaneni modified by Liu overlaps the claimed aerogel membrane.  The applicant is reminded that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  The applicant is reminded that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  It is well-settled that optimizing a result effective variable is well within the expected ability of a person of ordinary skill int he subject art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).
Regarding Claim 17
Singamaneni discloses in paragraph 0061, bacteria capable of producing cellulose or nanocellulose include, but are not limited to Gluconacetobacter hansenii (ATCC 23769 or ATCC 53582), Gluconacetobacter xylinus (formerly named Acetobacter xylinum), Escherichia coli, Agrobacterium tumefaciens, Acetobacter pasteurianus, Asaia bogorensis, Rhizobium spp., Sarcina ventriculli, and Gluconacetobacter sacchari. In some embodiments, the bacteria for producing nanocellulose is Gluconacetobacter hansenii, Acetobacter pasteurianus, or Gluconacetobacter xylinus. In some embodiments, the bacteria is Gluconacetobacter hansenii. The fabrication of a bilayer structure involves growing Gluconacetobacter hansenii bacteria in the presence of GO, RGO or a combination thereof. 
Regarding Claim 18
	Singamaneni discloses in paragraph 0094, transmission electron microscopy (TEM) and scanning electron microscopy (SEM) images revealed that the PDA particles were spherical.
Regarding Claim 19
	Singamaneni discloses in paragraph 0079, the harvested film is freeze dried. The freeze drying may be performed on the washed film or hydrogel or before the film or hydrogel is washed. Freeze drying is performed using standard techniques as are known in the art. The film or hydrogel may be cut into different sizes or shapes before or after freeze drying. Freeze drying may be before or after washing. 
Allowable Subject Matter
Claims 7, 9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The applied prior art discloses the subject matter of independent claims 1, 8 and 16 but fails to specifically teach claims 7 and 20 of achieving fluorination via a fluoro-silanization.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551. The examiner can normally be reached Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Latosha Hines/Primary Examiner, Art Unit 1771